UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6489


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PRESTON MCCLAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cr-00477-HMH-1; 7:14-cv-02671-HMH )


Submitted:   December 10, 2015            Decided:   December 28, 2015


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Preston McClain, Appellant Pro Se.   Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael     Preston      McClain,       a     federal    prisoner,         seeks    to

appeal      the   district     court’s        order    granting      the     Government’s

motion for summary judgment and dismissing his 28 U.S.C. § 2255

(2012) motion to vacate.                We granted a limited remand to the

district court for further factual development on the issue of

whether      McClain    noted     a     timely       appeal.        United    States       v.

McClain, 612 F. App’x 679 (4th Cir. 2015) (No. 15-6489).

       The   district     court’s       findings       of    fact   are    reviewed       for

clear error.       Fed. R. Civ. P. 52(a)(6); see Ray v. Clements, 700
F.3d 993, 1012 (7th Cir. 2012) (applying clear error review to

district      court’s        factual     findings       in     prison      mailbox       rule

determination).          A     finding    is       “clearly    erroneous”         when    the

reviewing court “is left with the definite and firm conviction

that    a    mistake    has     been    committed.”            Anderson      v.    City    of

Bessemer     City,     470 U.S. 564,    573    (1985)    (internal         quotation

marks omitted).         The district court concluded, based on evidence

presented by the Government and in the absence of a response by

McClain, that the notice of appeal was given to prison officials

for    mailing    on   March     31,    2015,      beyond     the   applicable       appeal

period.

       When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

                                              2
R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 8, 2015.        The court did not clearly err in finding that

the notice of appeal was filed on March 31, 2015.                   Thus, the

appeal was untimely.            Because McClain failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal for lack of jurisdiction.

We   dispense   with     oral    argument   because   the   facts   and   legal

contentions     are    adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       3